Lyons I.
delivered the opinion of the Court
The case is too clear to be argued. This is a downright attempt to evade the law, directing the mode of settling debts contracted in paper money, without a single circumstance to countenance it.
In the case Wily v. Panky, in the General Court, it was determined, that the creditor who concealed himself in his house, to evade a tender, should sustain the loss by the depreciation of the money.
Decree affirmed.(1)

 Nicholas's Ex. v. Tyler 1 Hen. & Munf. 331.